EXAMINER'S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending Application Number 17137412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art disclose the claimed electrical connector and assembly as being recited in the independent claims of the instant application. The closest prior art to U.S. Patent No. 6,988,902 (FCI) discloses a similar type of electrical connector and assembly. However, FCI lacks to disclose or suggest at least an electrical connector and assembly having a plurality of shielding sheets held on an insulating housing, each of the shielding sheets includes including: at least two walls shielding the terminal pair in at least two directions, and a plurality of elastic pieces extending from the at least two walls in order to cooperate with a mating connector; wherein the elastic pieces of each shielding sheet include an inner elastic piece protruding toward an associated terminal pair and an outer elastic piece protruding away from the associated terminals terminal pair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                         /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831